DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-10, and 15-19 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Tal et al. (U.S. Patent No. 5,973,273, hereinafter Tal.
	With respect to Claim 1, Tal discloses a method for cargo mass estimation using a sensor apparatus [column 4, line 52] affixed to a transportation asset [column 2, line 7], the method comprising:
   calibrating the sensor apparatus by initiating a vertical impact [column 3, line 47, shocks and impacts] at the transportation asset wherein, the calibrating step comprises measuring a first spring oscillation and creating a model [modeled as a spring, see column 3, line 56- column 4, line 14] of the transportation asset;
   detecting, subsequent to the calibrating, an impact event at the sensor apparatus;
   determining that a trigger condition exist [See column 5, line 22-29, trigger is frequency less than 10 Hz.];

	With respect to Claim 6, Tal discloses the method of claim 1, wherein the model is created with a plurality of oscillations based on one or more of: shock absorbers; multiple axles.  See Column 3, line 50.
	With respect to Claim 7, Tal discloses the method of claim 1, wherein the calibrating uses an empty transportation asset mass looked up by the sensor apparatus.  Column 6, line 22.
	With respect to Claim 8, Tal discloses the method of claim 1, further comprising: using the measured second spring oscillation over a time period to detect deterioration of components within the transportation asset.  Column 6, line 44.
	With respect to Claim 9, Tal discloses the method of claim 1, further comprising comparing the load mass estimate with an expected load mass to determine anomalies.  Column 6, line 45 “sudden changes” would compare new mass values with previous (expected) values.
	With respect to Claim 10, Tal discloses a sensor apparatus affixed to a transportation asset, the sensor apparatus comprising:
   a processor [implied, see column 6, line 43 “the system can be programmed”]; and
   a communications subsystem [column 5, line 59-61], wherein the processor and the communications subsystem cooperate to:
   calibrate the sensor apparatus by initiating a vertical impact [via shocks and impacts, see column 3, line 47] at the transportation asset [column 2, line 7], wherein the calibrating step comprises measuring  a first spring oscillation and creating a model of the transportation asset;
   detect, subsequent to the calibrating, an impact event at the sensor apparatus;

   in response to determining that a trigger condition exist, measure a second spring oscillation due to the impact event at the sensor apparatus; and use the measured spring oscillation in the model [spring model column 3, line 56-column 4, line 14] created during calibration to create a load mass estimate for the transportation asset.  See column 3, line 40- column 4, line 25, especially column 4 lines 20-24. 
	With respect to Claim 15, Tal discloses the sensor apparatus of claim 10, wherein the sensor apparatus is configured to create the model with a plurality of oscillations based on one or more of: shock absorbers.  See Column 3, line 50.
	With respect to Claim 16, Tal discloses the sensor apparatus of claim 10, wherein the sensor apparatus is configured to calibrate using an empty transportation asset mass looked up by the sensor apparatus.  Column 6, line 22.
	With respect to Claim 17, Tal discloses the sensor apparatus of claim 10, wherein the sensor apparatus is configuerd to: use the measured second spring oscillation over a time period to detect deterioration of components within the transportation asset.  Column 6, line 44.
	With respect to Claim 18, Tal discloses the sensor apparatus of claim 10, wherein the sensor apparatus is configured to compare the load mass estimate with an expected load mass to determine anomalies.  Column 6, line 45 “sudden changes” would compare new mass values with previous (expected) values.
	With respect to Claim 19, Tal discloses a computer readable medium for storing instruction code, which, when executed by a processor of a sensor apparatus affixed to a transportation asset, cause the sensor apparatus to:
   calibrate the sensor apparatus by initiating a vertical impact [via shocks and impacts, see column 3, line 47] at the transportation asset, wherein the calibrating step comprises measuring a first spring 
   detect, subsequent to the calibrating, an impact event at the sensor apparatus;
   determine that a trigger condition exisit;
   in response to determining that the trigger condition exist, measure a second spring oscillation due to the impact event at the sensor apparatus;
   and use the measured second spring oscillation in the model created during calibration to create a load mass estimate for the transportation asset.  See column 3, line 40- column 4, line 25, especially column 4 lines 20-24. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Petrucelli et al. (U.S. Publication No. 2016/0299001, hereinafter Petrucelli).
	With respect to Claim 2, Tal discloses the method of claim 1, wherein the step of measuring the second spring oscillation comprises recording, using the processor of the sensor apparatus, oscillations detected by the vertical accelerometer [see para 43] but does not disclose sending a signal from a vertical accelerometer in the sensor apparatus to wake a processor of the sensor apparatus.
	Petrucelli discloses sending a signal from an accelerometer in the sensor apparatus to wake a processor of the sensor apparatus, see para 43.  

	With respect to Claim 3, the combination of Tal and Petrucelli disclose the method of claim 2, wherein the recording is for a predetermined time period.  See Tal column 4, lines 29-30.
	With respect to Claim 10, Tal discloses the sensor apparatus of claim 10, wherein recording, using the processor of the sensor apparatus, oscillations detected by the vertical accelerometer [see para 43] but does not disclose sending a signal from a vertical accelerometer in the sensor apparatus to wake a processor of the sensor apparatus.
	Petrucelli discloses sending a signal from an accelerometer in the sensor apparatus to wake a processor of the sensor apparatus, see para 43.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Tal to send a signal from a vertical accelerometer in the sensor apparatus to wake a processor of the sensor apparatus for the benefit of saving power.
	With respect to Claim 12, the combination of Tal and Petrucelli disclose the method of claim 2, wherein the recording is for a predetermined time period.  See Tal column 4, lines 29-30.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Gray et al. (U.S. Patent No. 6,122,846, hereinafter Gray).
	With respect to Claim 5, Tal discloses the method of claim 1, but does not disclose that the trigger condition a threshold time period elapsing from a previous oscillation measurement.
	Gray discloses a load sensor with a power saving sleep mode that triggers a measuring based on a threshold time period elapsing from a previous oscillation measurement.  See column 8, lines 22-26.

	With respect to Claim 14, Tal discloses the sensor apparatus of claim 10, but does not disclose that the trigger condition a threshold time period elapsing from a previous oscillation measurement.
Gray discloses a load sensor with a power saving sleep mode that triggers a measuring based on a threshold time period elapsing from a previous oscillation measurement.  See column 8, lines 22-26.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Tal to trigger measuring after a threshold time period elapsed from a previous oscillation measurement for the benefit of power reduction.
Response to Arguments
Applicant's arguments filed 18 June 2021 have been fully considered but they are not persuasive. 
	The examiner first wishes to acknowledge that the claim amendments have overcome the previous claim objections, specification objections and 112 rejections.  
	Applicant cites a portion of Tal and argues that “Tal does not teach to determine that a trigger condition exist, but instead teaches to filter out high frequency vibrations from the reading, as those relate to vehicle engine or the like and not to the weight of the vehicle.  
	The cited section is column 5, lines 22-29.  The filtering is an alternative.  “Alternatively, such vibrations can be filtered out”.  The first option is to choose a sensor that only records when a detected frequency is below 10Hz.  When this trigger condition is met, the sensor records the value and determines the load.  The current claims do no currently recite that the trigger condition has to be related to the weight of the vehicle, and in contradistinction to applicant’s current argument instant .  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX T DEVITO/Examiner, Art Unit 2855                  


/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855